EXHIBIT 10.22

 

 

ALERIS INTERNATIONAL, INC.

 

RETIREMENT BENEFIT RESTORATION PLAN

 

 

 

 

 



--------------------------------------------------------------------------------

ALERIS INTERNATIONAL, INC.

 

RETIREMENT BENEFIT RESTORATION PLAN

 

WHEREAS, Aleris International, Inc. desires to adopt a benefit restoration plan
for a select group of management and highly compensated employees;

 

NOW, THEREFORE, Aleris International, Inc. hereby establishes the Aleris
International, Inc. Retirement Benefit Restoration Plan effective on January 1,
2005, the terms of which are set forth in this document as it may be amended
from time to time.

 

1



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS

 

1.1 “Account” means all ledger accounts pertaining to a Participant which are
maintained by the Committee to reflect the amount of deferred compensation due
the Participant. The Committee shall establish the following Accounts and any
additional Accounts that the Committee considers necessary.

 

(a) Deferral Account—The Participant’s deferral, if any, between one percent
(1%) and five percent (5%) of the Participant’s base Compensation and the
Participant’s deferral, if any, between one percent (1%) and five percent
(5%) of any incentive bonus paid to the Participant.

 

(b) Company Match Account—The Company’s matching accrual equal to a percentage
of the Participant’s Deferral.

 

(c) Company Accrual Account—The Company’s discretionary accrual equal to a
percentage of the Participant’s Compensation.

 

1.2 “Affiliate” shall mean any business entity that is a member of the Company’s
controlled group as determined under sections 414(b), (c) or (m) of the Code).

 

1.3 “Aggregate Deferral” means the amount of Compensation deferred as an
elective contribution on behalf of the Participant under the Aleris 401(k) Plan
and/or the Commonwealth 401(k) Plan, as applicable, and the amount of
Compensation deferred pursuant to Section 3.1.

 

1.4 “Aleris 401(k) Plan” means the Aleris International, Inc. Retirement Savings
Plan, as amended from time to time.

 

1.5 “Beneficiary” means a person or entity designated by the Participant under
the terms of the Plan to receive a payment under the Plan upon the death of the
Participant.

 

1.6 “Board of Directors” means the Board of Directors of the Company.

 

1.7 “Change in Control” means the occurrence of any of the following events:

 

(a) A change in the ownership of the Company occurs on the date that any one
person, or more than one person acting as a group acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent (50%) of the total fair market value or total voting power
of the stock of the Company.

 

(b) A change in the effective control of the Company occurs on the date that
either –

 

(i) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent (35%) or more of the total voting power of the stock of
such corporation; or

 

(ii) a majority of members of the Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors prior to the date of the
appointment or election.

 

(c) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40
percent (40%) of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the

 

2



--------------------------------------------------------------------------------

assets being disposed of, determined without regard to any liabilities
associated with such assets. There is no change in the ownership of a
substantial portion of the Company’s assets when there is a transfer to a
related person or entity.

 

1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.9 “Commonwealth 401(k) Plan” means the Commonwealth Industries, Inc. 401(k)
Plan, as amended from time to time.

 

1.10 “Commonwealth Cash Balance Plan” means the Commonwealth Industries, Inc.
Cash Balance Plan, as amended from time to time.

 

1.11 “Company” means Aleris International, Inc.

 

1.12 “Company’s 401(k) Plans” means, collectively, the Aleris 401(k) Plan and
the Commonwealth 401(k) Plan.

 

1.13 “Company Accrual” means the accrual, if any, which the Company in its sole
discretion accrues with respect to the Participant’s Compensation during a Plan
Year.

 

1.14 “Company Match” means the match, which the Company accrues with respect to
the amount deferred during a Plan Year by a Participant under the Plan.

 

1.15 “Company Stock” means the common stock of the Company.

 

1.16 “Company Stock Fund” means Investment Fund comprised of non-monetary units
equal to a corresponding number of whole shares of Company Stock.

 

1.17 “Compensation” means remuneration paid to a Participant by the Company
during the portion of the Plan Year in which the Participant is eligible to
participate in the Plan, or that would have been paid to a Participant during
the Plan Year by the Company but for the Participant’s election to make a
Deferral under the Plan or the Participant’s deferrals under a cash or deferred
arrangement described in section 401(k) of the Code or a cafeteria plan
described in section 125 of the Code, including and limited to regular base pay
as determined by the Committee in its sole discretion, commissions, merit and
incentive bonuses (other than bonuses paid by the Company with respect to
services for a predecessor employer that has not adopted the Plan or with
respect to services performed by the Participant prior to the Participant’s
employment by the Company, as determined by the Committee in its sole
discretion), excluding however, car allowance payments, membership payments,
relocation payments and short-term disability pay.

 

1.18 “Committee” means the persons who are from time to time serving as members
of the committee administering the Plan. Unless otherwise designated by the
Board of Directors, the Committee shall mean the Compensation Committee of the
Board of Directors.

 

1.19 “Deferral” means the amount of Compensation deferred under Section 3.1 of
the Plan in accordance with a deferral election made by a Participant under
Section 3.2.

 

1.20 “Deferred Compensation Ledger” means the ledger maintained by the Committee
for each Participant which reflects the amount of Compensation deferred by the
Participant under the Plan, Company Match and the Company Accrual provided under
the Plan, and the amount of earnings and losses credited on each of these
amounts.

 

1.21 “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be

 

3



--------------------------------------------------------------------------------

expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s employer. The Committee’s determination of a
Participant’s Disability shall be in its sole discretion and shall be final.

 

1.22 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.23 “Investment Fund” means a hypothetical mutual fund or other investment
option that is designated by the Committee for purposes of determining the
amount of the Company’s deferred compensation obligation to a Participant under
the Plan.

 

1.24 “Key Employee” means any employee or former employee (including any
deceased employee) of the Company (or an entity that is a member of the
Company’s controlled group as determined under sections 414(b), (c) or (m) of
the Code) who at any time during the Plan Year that includes the determination
date was an officer of the Company having Compensation greater than $130,000 (as
adjusted under section 416(i)(1) of the Code), a five-percent owner of the
Company, or a 1-percent owner of the Company having Compensation of more than
$150,000. For this purpose, Compensation means compensation within the meaning
of section 415(c)(3) of the Code. The determination of who is a Key Employee
shall be made in accordance with section 409A and section 416(i)(1) (without
regard to paragraph (5) thereof) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

 

1.25 “Participant” means an employee of a Company who is eligible to participate
in the Plan.

 

1.26 “Participation Service” means the period or periods that a person is paid
or is entitled to payment for performance of duties with the Company and
Affiliate. For purposes of vesting, Participation Service begins on the date the
Participant begins participating in the Plan and ends on the date of the
Participant’s severance from employment with the Company and all Affiliates,
each as determined by the Committee in its sole discretion; provided, however,
that the Participation Service of a Participant who was employed by the Company
on January 1, 2005 and who became a participant in the Plan during 2005 shall
begin on January 1, 2005. Only full years of Participation Service with the
Company or an Affiliate shall be counted under the Plan If a Participant is
transferred from one Affiliate (including the Company) to another Affiliate
(including the Company), his Participation Service shall not be interrupted and
he shall continue to be in Participation Service for purposes of vesting. The
employment records of the Company or Affiliate shall be conclusive for all
determinations of Participation Service.

 

1.27 “Plan” means the Aleris International, Inc. Retirement Benefit Restoration
Plan set out in this document, as amended from time to time.

 

1.28 “Plan Year” means a one-year period which coincides with the calendar year.

 

1.29 “Trust” means the Aleris International, Inc. Retirement Benefit Restoration
Trust.

 

1.30 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

1.31 “Valuation Date” means the end of each business day.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

 

ELIGIBILITY

 

The employees eligible to participate in the Plan include the employees of the
Company, who are in a select group of management or are highly compensated
employees, as determined by the Committee. Employees holding the title of Vice
President or above are eligible to participate in the Plan, as determined by the
Chief Executive Officer. The Committee shall notify each Participant of the
Participant’s eligibility to participate in the Plan. Each Participant in the
Plan during a Plan Year shall continue to participate in the Plan unless the
Committee shall have notified the Participant that the Participant will not be
eligible to participate in the Plan. A former Participant who has been notified
that the Participant will no longer participate in the Plan, but who remains in
the employ of the Company, shall retain the balance in the Participant’s
Accounts under the terms of the Plan, but the former Participant shall not make
additional deferrals under Section 3.1 and no additional amounts shall be
credited to such Participant’s Accounts under Sections 4.2, 4.3 and 4.4 during
the periods in which the former Participant is not eligible to participate in
the Plan; provided, however, interest shall continue to be credited to a former
Participant’s account pursuant to Section 4.5.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

 

DEFERRALS AND ACCRUALS

 

3.1 Deferrals. For each Plan Year, a Participant may elect to defer a minimum of
one percent (1%) but not more than five percent (5%) of the Participant’s base
Compensation for the Plan Year and may defer a minimum of one percent (1%) and a
maximum of five percent (5%) of any incentive bonus to be paid to the
Participant for the Plan Year; provided, however, that such Participant’s
Aggregate Deferrals shall not be in excess of five percent (5%) of the
Participant’s total Compensation for the Plan Year.

 

3.2 Deferral Elections. A Participant may elect, within 30 days of notification
that the Participant is eligible to participate in the Plan, to have amounts
deferred under the Plan. Prior to the election period the Committee shall notify
all eligible Participants of their right to make a deferral election. Once an
election has been made as to the percentage to be deferred, it becomes
irrevocable for the Plan Year. The election to defer a percentage of
Compensation shall be effective only upon the timely receipt by the Committee of
the Participant’s deferral election on such form as will be determined by the
Committee from time to time. If a timely election form is not received from a
newly-eligible Participant, the Participant shall be deemed to have elected not
to defer any part of the Participant’s Compensation for that Plan Year. Except
with respect to the election by a newly eligible Participant as described above,
if the Committee fails to receive a properly filed election form on or prior to
the beginning of the Plan Year or Years to which the election applies, revoking
or modifying a prior election, the prior election shall remain effective for
subsequent Plan Years until modified or revoked in accordance with this
Section 3.2.

 

A Participant’s deferral election under the Plan shall be effective as of the
first day of the Plan Year or as soon as administratively feasible following the
Participant’s entry into the Plan.

 

3.3 Company Match Accrual. For each Plan Year, the Company shall credit the
Company Match Account of each Participant who elects to defer a portion of
Compensation under Section 3.2 of the Plan with an amount equal to the
following:

 

(a) 100 percent (100%) of the Participant’s Aggregate Deferrals up to three
percent (3%) of the Participant’s Compensation and 50 percent (50%) of the
Participant’s Aggregate Deferrals up to the next two percent (2%) of the
Participant’s Compensation less

 

(b) the maximum amount of employer matching contributions that could be
contributed on behalf of the Participant to the Company’s 401(k) Plans,
regardless of the timing or amount of actual deferrals under the Company’s
401(k) Plan.

 

Thus, the maximum Company Match Accrual that may be credited to the Company
Match Account of each Participant shall be four percent (4%) of the
Participant’s Compensation less the amount of employer matching contributions
contributed that could be contributed on behalf of the Participant to the
Company’s 401(k) Plans.

 

3.4 Company Accrual. Each Plan Year the Company may, in its sole discretion,
credit the Company Accrual Account of each Participant in the Plan with an
amount equal to the following:

 

(a) the percentage of a participant’s compensation contributed as an employer
profit sharing contribution, if any, under the Aleris 401(k) Plan for such Plan
Year, less

 

(b) as applicable,

 

(i) the actual employer profit sharing contribution, if any, contributed on
behalf of the Participant under the Aleris 401(k) Plan or

 

(ii) the hypothetical benefit credit (but not the interest credit) to the
account of the Participant under the Commonwealth Cash Balance Plan;

 

6



--------------------------------------------------------------------------------

ARTICLE 4

 

ACCOUNT

 

4.1 Establishing a Participant’s Account. The Committee shall establish an
Account for each Participant in a special Deferred Compensation Ledger which
shall be maintained by the Company. The Account shall reflect the amount of the
Company’s obligation to the Participant at any given time.

 

4.2 Deferral Account. The amount deferred by a Participant, if any, shall be
credited to each Participant’s Deferral Account as soon as administratively
feasible following the date on which the Participant would have received the
amount deferred but for the Participant’s election to defer.

 

4.3 Company Match Account. The Company Match, if any, shall be credited to each
Participant’s Company Match Account coincident with the crediting of the
Participant’s Deferral to the Participant’s Deferral Account.

 

4.4 Company Accrual Account. The Company Accrual, if any, shall be credited to
each Participant’s Company Accrual Account as of the last day of the Plan Year
for the accrual attributable to Compensation paid during that Plan Year.
Notwithstanding Section 1.17, the Company Accrual for the 2005 Plan Year shall
be made on the basis of Compensation paid during the entire Plan Year (as
opposed to Compensation paid during the portion of the Plan Year in which the
Participant was eligible to participate in the Plan).

 

4.5 Adjustment of Participant’s Account. As part of a Participant’s total
benefit under the Plan, each Participant’s Account shall be increased (or
decreased) in an amount equal to the amount of earnings (or losses) deemed to be
earned on the Participant’s bookkeeping Account established to enable the
Company to determine its obligations under the Plan. Each Valuation Date the
Committee or its delegate will determine the amount of earnings (or losses) to
be allocated to a Participant’s Account based on the Participant’s deemed
investments and will credit (debit) that amount to the Participant’s Account.
For the purpose of determining the increase (or decrease) in a Participant’s
Account, the Committee shall assume that the Participant’s Account is invested
in units or shares of the Investment Funds in the proportions selected by the
Participant in accordance with procedures established by the Committee. Any
increase (or decrease) in the Participant’s account due to the adjustment under
this Section shall be a part of the Company’s obligation to the Participant and
payment of it shall be a general obligation of the Company. A Participant’s
Account shall continue to be adjusted each Valuation Date until the
Participant’s entire benefit due under the Plan has been paid in full. The
determination of adjustment under this Section based on the deemed earnings (or
losses) of the Participant’s Account shall in no way affect the ability of the
general creditors of the Company to reach the assets of the Company in the event
of the insolvency or bankruptcy of the Company or place any Participant in a
secured position ahead of the general creditors of the Company. Although a
Participant’s deemed investment selections made in accordance with the terms of
the Plan and such procedures as may be established by the Committee shall be
relevant for purposes of determining the Company’s obligation to the Participant
under the Plan, there is no requirement that any assets of the Company shall be
invested in accordance with the Participant’s investment selections.

 

4.6 Investment Funds. The Committee has the right to change the Investment Funds
at its sole discretion, subject to the following limitations:

 

(a) Participants shall be given at least thirty (30) days notice of the change
of Investment Funds; and

 

(b) the Plan contain a Company Stock Fund.

 

4.7 Investment Fund Elections. At the time the Participant files an initial
election, the Participant shall file an Investment Fund election. The initial
Investment Fund election shall designate, in whole percentages, how the amounts
in the Participant’s Accounts will be allocated among each Investment Fund.
Thereafter, on a daily basis, the Participant shall have the opportunity to
reallocate amounts in the Participant’s Accounts, and to file a subsequent
Investment Fund election.

 

7



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, all amounts credited to a Participant’s
Company Match Account or Company Accrual Account must be allocated to the
Company Stock Fund to the extent that such Participant has not complied with the
Company’s ownership guidelines. The Committee’s determination of a Participant’s
compliance with the Company’s ownership guidelines shall be in its sole
discretion and shall be final.

 

4.8 Pro Rata Allocation. Except with respect to those amounts that must be
credited to the Company Stock Fund in accordance with Section 4.7 of the Plan,
all amounts in each Investment Fund that have been allocated to a Participant
shall be divided pro rata among the Participant’s Deferral Account, Company
Match Account, and Company Accrual Account.

 

4.9 No Warranties. Neither the Board of Directors, the Committee nor the Company
warrants or represents in any way that the value of each Participant’s Accounts
will increase and not decrease. Such Participant assumes all risk in connection
with any change in such value.

 

8



--------------------------------------------------------------------------------

ARTICLE 5

 

VESTING

 

5.1 Deferrals. A Participant shall have a 100 percent (100%) nonforfeitable
interest in the Participant’s Deferrals under the Plan at all times. A
Participant will also have a 100 percent (100%) nonforfeitable interest in any
increase in the Deferral as a result of the crediting of interest in accordance
with Section 4.5 after the Participant’s Deferral has been initially credited.

 

5.2 Death, Disability or Change in Control. The amount payable upon the
Participant’s separation from service due to death or Disability or upon a
Change in Control will be 100 percent (100%) of the amount credited to the
Participant’s Accounts.

 

5.3 Severance Benefit. A Participant entitled to a distribution under the Plan
for other than the Participant’s severance from employment due to death or
Disability shall be entitled to a distribution equal to or up to the “vested
interest” of such Participant in the Participant’s Accounts. For purposes of
this Section, a Participant’s “vested interest” shall be an amount equal to the
sum of (a) the total amount credited to all of the Participant’s Accounts other
than the Participant’s Company Match Account and the Participant’s Company
Accrual Account, plus (b) the total amount credited to the Participant’s Company
Match Account and the Participant’s Company Accrual Account, adjusted for prior
withdrawals, if any, and multiplied by the Participant’s vested percentage as
shown in the vesting schedule set forth below:

 

Years of

Participation Service

--------------------------------------------------------------------------------

   Vesting Percentage


--------------------------------------------------------------------------------

 

Less than 1 year

   0 %

1 year

   33 %

2 year

   67 %

3 or more

   100 %

 

5.4 Forfeitures. If as a result of a Participant’s severance from employment
other than due to death, Disability or Change of Control, a former Participant
receives a distribution of his entire vested interest in his Accounts, the
nonvested amount in his Accounts shall be immediately forfeited. A former
Participant who received no distribution because he had no vested interest shall
be treated as if he received a distribution of his entire vested interest in the
Plan.

 

Any forfeitures under the Plan shall be used to reduce the Employer’s future
contribution obligations under the Plan. Any forfeitures under the Plan may be
used to pay Plan administrative expenses in the discretion of the Committee.

 

IX-9



--------------------------------------------------------------------------------

ARTICLE 6

 

DISTRIBUTIONS

 

6.1 Distributions. Subject to time of payment provisions contained in
Section 6.8, benefits shall be distributed to a Participant following the
occurrence of the earliest of any of the following events:

 

(a) a Participant’s separation from service with the Company for death,
Disability or any other reason;

 

(b) the occurrence of a specified date as elected by the Participant;

 

(c) upon a fixed schedule as elected by the Participant;

 

(d) the occurrence of an Unforeseeable Emergency; or

 

(e) to the extent provided by section 409A of the Code and the regulations
thereunder, the occurrence of a Change in Control.

 

6.2 Death. Upon the death of a Participant, the Participant’s Beneficiary or
Beneficiaries shall receive the value of the amounts credited to the
Participant’s Accounts in the Deferred Compensation Ledger determined under
Section 6.10, the distribution shall be made in one lump sum payment in cash.

 

Each Participant, upon notification of the Participant’s participation in the
Plan, shall file with the Committee a designation of a Beneficiary or
Beneficiaries to whom distributions otherwise due the Participant shall be made
in the event of the Participant’s death prior to the distribution of the amount
credited to the Participant’s Accounts in the Deferred Compensation Ledger. The
designation will be effective upon receipt by the Committee of a properly
executed form which the Committee has approved for that purpose. The Participant
may from time to time revoke or change any designation of Beneficiary by filing
another approved Beneficiary designation form with the Committee. If there is no
valid designation of Beneficiary on file with the Committee at the time of the
Participant’s death, or if all of the Beneficiaries designated in the last
Beneficiary designation have predeceased the Participant or otherwise ceased to
exist, the Beneficiary will be the Participant’s spouse, if the spouse survives
the Participant, or otherwise the Participant’s estate. Any Beneficiary
designation which designates any person or entity other than the Participant’s
spouse must be consented to in writing by the spouse in a form acceptable to the
Committee in order to be effective.

 

6.3 Disability. Upon the Disability of a Participant, the Participant shall
receive the value of the amounts credited to the Participant’s Accounts in the
Deferred Compensation Ledger determined under Section 6.10, and the distribution
shall be made in one lump sum payment in cash.

 

6.4 Separation from Service Prior to Death or Disability. Upon a Participant’s
separation from service with the Company prior to the Participant’s death or
Disability, the Participant shall receive the portion of the amount credited to
the Participant’s Accounts in the Deferred Compensation Ledger, determined under
Section 6.10, which is vested under Sections 5.1, 5.2 or 5.3, and the
distribution shall be made in one lump sum payment or over a five or 10-year
period, according to the Participant’s distribution election form completed upon
entry into the Plan. Any amounts not vested upon the Participant’s separation
from service prior to death or Disability shall be forfeited.

 

6.5 Specified Date or Fixed Schedule. In the event of the occurrence of the
specified date or upon the fixed schedule as elected by the Participant, the
Company shall pay to the Participant the portion of the amount credited to the
Participant’s Accounts in the Deferred Compensation Ledger, determined under
Section 6.10, which is vested under Sections 5.1, 5.2 or 5.3, and the
distribution shall be made in one lump sum payment or over a five- or 10-year
period, according to the Participant’s distribution election form completed upon
entry into the Plan.

 

6.6 Unforeseeable Emergency. In the event the Participant suffers an
Unforeseeable Emergency, the Company shall distribute to the Participant any
portion of the Participant’s Account up to, but not in excess of,

 

IX-10



--------------------------------------------------------------------------------

the benefit to which the Participant would have been entitled to upon separation
from service as of the date the benefit under this Section is distributed, and
the Participant’s Account shall be reduced by the amount so distributed.

 

Payment under this Section shall not be made to the extent that such emergency
is or may be relieved:

 

(a) through reimbursement or compensation by insurance; or

 

(b) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause a severe financial hardship; or

 

(c) by cessation of deferrals under the Aleris 401(k) Plan or Commonwealth
401(k) Plan.

 

A distribution on account of an Unforeseeable Emergency is permitted only if, as
determined under regulations promulgated under section 409A of the Code, the
amounts distributed with respect to an emergency do not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

The Committee shall make the decision of whether or not, and to what extent, a
benefit is payable to the Participant due to an Unforeseeable Emergency based on
the facts and circumstances of the case. The Company’s decision as to whether or
not a benefit is payable under this Section, and to what extent it is payable,
shall be final, conclusive and binding on all persons.

 

Benefits due to an Unforeseeable Emergency shall be withdrawn first from a
Participants’ Deferral Account, then, if required, from the Participant’s
Company Match Account, then, if required, from the Participant’s Company Accrual
Account.

 

6.7 Change in Control. In the event of the occurrence of a Change in Control,
the Company shall pay to the Participant the portion of the amount credited to
the Participant’s Accounts in the Deferred Compensation Ledger, determined under
Section 6.10, which is vested under Section 5.2, and the distribution shall be
made in one lump sum payment in cash. The distribution shall be made within 30
days following the consummation of the Change in Control.

 

6.8 Form and Time of Payment. The form and time of payment shall depend upon the
type of event causing the payment of the Participant’s benefit.

 

(a) Form of Payment.

 

(i) If the event causing a payment of the Participant’s benefit is a death,
Disability, Unforeseeable Emergency or Change in Control, the Participant’s
benefit shall be paid as a single lump sum.

 

(ii) If the event causing the payment of the Participant’s benefit is the
Participant’s separation from service with the Company for a reason other than
death, Disability, or the occurrence of a specified date as elected by the
Participant, or upon a fixed schedule as elected by the Participant, then the
Participant’s benefit shall be paid as designated in a single lump sum payment
or in substantially equal annual installments over a five (5) year period or a
ten (10) year period.

 

(iii) If a Participant fails to designate a form of distribution, the
Participant’s benefit under the Plan shall be made in a single lump sum payment.
In addition, notwithstanding any provision in this Section to the contrary, if
the Participant’s benefit to be distributed is $10,000.00 or less, the benefit
shall be made in a single lump sum payment.

 

(iv) Distributions from the Plan may be made in cash or Company Stock, or a
combination of cash or Company Stock, at the discretion of the Committee, except
that any fractional shares shall be distributed in cash.

 

IX-11



--------------------------------------------------------------------------------

(b) Time of Payment.

 

(i) If the event causing a payment of the Participant’s benefit is a death,
Disability, Unforeseeable Emergency, Change in Control or the occurrence of a
specified date as elected by the Participant, the lump sum payment shall be made
within 30 days of the event causing the payment.

 

(ii) If the event causing a payment of the Participant’s benefit is separation
from service other than for death or Disability or the occurrence of a Change in
Control, and the Participant elects, or is deemed to elect, to receive the
Participant’s benefit in the form of a lump sum payment, the payment shall be
made within 30 days following the six-month anniversary of the event causing the
payment.

 

(iii) If the Participant elects to receive the Participant’s benefit in the form
of installment payments, the first installment shall be made within 30 days of
the six-month anniversary of the event triggering the payment, and each
installment thereafter shall be paid on the anniversary of the first payment
date. A Participant’s remaining benefit, after each installment, shall continue
to receive interest and to be valued pursuant to ARTICLE 4. The amount of each
installment for the five (5) and ten (10) year installment payouts shall be
equal to the Participant’s benefit on the payment date multiplied by a fraction.
The numerator of the fraction shall be one (1), and the denominator of the
fraction shall be equal to the number of installments remaining to be paid
including the current installment.

 

(iv) Notwithstanding any provision in the Plan to the contrary, all
distributions to a Key Employee due to separation from service for any reason
other than death or Disability shall not be made for at least six months
following the Key Employee’s separation from service.

 

(c) Election to Change Form and Time of Payment. A Participant or former
Participant may make a change in his election of form(s) and time(s) of payment.
Any election change must be made no later than 12 months before the date on
which such amounts were scheduled to be paid or commence to be paid under the
Participant’s or former Participant’s original election, and such election
change will not be effective until 12 months after the date of the election
change. In addition, any such election change may not provide for a payment or
commencement of payment that is earlier than five (5) years after the date on
which such payment would otherwise have been made.

 

6.9 Responsibility for Distributions and Withholding of Taxes. The Committee
shall furnish information to the Company concerning the amount and form of
distribution to any Participant entitled to a distribution so that the Company
may make or cause the Trust to make the distribution required. It will also
calculate the deductions from the amount of the benefit paid under the Plan for
any taxes required to be withheld by federal, state or local government and will
cause them to be withheld from such benefit and paid to the appropriate
authority. No amounts (including shares of Company Stock) shall be distributed
from the Plan until the Company has withheld, or received payment of, an amount
sufficient to cover all sums due, including federal, state or local income,
employment or excise taxes, with respect to that distribution.

 

6.10 Distribution Determination Date. For purposes of all distributions
described in this Article, the determination date for valuing the amounts
credited to a Participant’s Accounts shall be the Valuation Date immediately
preceding the first day of the 30-day period described in Section 6.8, as
applicable.

 

IX-12



--------------------------------------------------------------------------------

ARTICLE 7

 

ADMINISTRATION

 

7.1 Committee Appointment. The Committee which shall consist of not less than
three members shall be appointed by the Board of Directors. Each Committee
member shall serve until the member’s resignation or removal. The Board of
Directors shall have the sole discretion to remove any one or more Committee
members and appoint one or more replacement or additional Committee members from
time to time.

 

7.2 Committee Organization and Voting. The Committee shall select from among its
members a chairman who shall preside at all of its meetings and shall elect a
secretary without regard to whether that person is a member of the Committee.
The secretary shall keep all records, documents and data pertaining to the
Committee’s supervision and administration of the Plan. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business and the vote of a majority of the members present at any meeting shall
decide any question brought before the meeting. In addition, the Committee may
decide any question by a vote, taken without a meeting, of a majority of its
members. A member of the Committee who is also a Participant shall not vote or
act on any matter relating solely to such member.

 

7.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and shall have all powers necessary to accomplish
those purposes, including but not by way of limitation the right, power and
authority:

 

(a) to make rules and regulations for the administration of the Plan;

 

(b) to construe all terms, provisions, conditions and limitations of the Plan;

 

(c) to correct any defect, supply any omission or reconcile any inconsistency
that may appear in the Plan in the manner and to the extent it deems expedient
to carry the Plan into effect;

 

(d) to designate the persons eligible to become Participants;

 

(e) to determine all controversies relating to the administration of the Plan,
including but not limited to:

 

(i) differences of opinion arising between the Company and a Participant; and

 

(ii) any question it deems advisable to determine in order to promote the
uniform administration of the Plan for the benefit of all parties at interest;
and

 

(f) to delegate by written notice those clerical and recordation duties of the
Committee, as it deems necessary or advisable for the proper and efficient
administration of the Plan.

 

7.4 Committee Discretion. The Committee has full and absolute discretion in the
exercise of each and every aspect of the rights, power, authority and duties
retained or granted it under the Plan, including without limitation, the
authority to determine all facts, to interpret this Plan, to apply the terms of
this Plan to the facts determined, to make decisions based upon those facts and
to make any and all other decisions required of it by this Plan, such as the
right to benefits, the correct amount and form of benefits, the determination of
any appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in this Plan. Notwithstanding any provision of law, or any
explicit or implicit provision of this document, any action taken, or finding,
interpretation, ruling or decision made by the Committee in the exercise of any
of its rights, powers, authority or duties under this Plan shall be final and
conclusive as to all parties, including without limitation all Participants,
former Participants and Beneficiaries, regardless of whether the Committee or
one or more of its members may have an actual or potential conflict of interest
with respect to the subject matter of the action, finding, interpretation,
ruling or decision. No final action, finding, interpretation, ruling or decision
of the Committee shall be subject to de novo review in any judicial proceeding.
No final action, finding, interpretation, ruling or decision of the Committee
may be set aside unless it is held to have been arbitrary and capricious by a
final judgment of a court having jurisdiction with respect to the issue.

 

IX-13



--------------------------------------------------------------------------------

7.5 Annual Statements. The Committee shall cause each Participant to receive an
annual statement as soon as administratively feasible after the conclusion of
each Plan Year containing a statement of the Participant’s Accounts in the
Deferred Compensation Ledger through the end of that Plan Year. The statement
shall include a report of the Participant Deferral, Company Match, if any, and
Company Accrual, if any, and the number of units credited to each Participant’s
Accounts for that Plan Year.

 

7.6 Reimbursement of Expenses. The Committee shall serve without compensation
for its services but shall be reimbursed by the Company for all expenses
properly and actually incurred in the performance of its duties under the Plan.

 

IX-14



--------------------------------------------------------------------------------

ARTICLE 8

 

AMENDMENT AND/OR TERMINATION

 

8.1 Amendment or Termination of the Plan. The Board of Directors or Compensation
Committee of the Board of Directors may amend the Plan at any time by an
instrument in writing without the consent of any Participant. The Board of
Directors may terminate the Plan at any time within the 12-month period
following the consummation of a Change in Control or as otherwise permitted
under section 409A of the Code by an instrument in writing without the consent
of any Participant.

 

8.2 No Retroactive Effect on Awarded Benefits. No amendment shall affect the
rights of any Participant to the amounts and/or units then standing to the
Participant’s credit in the Participant’s Accounts in the Deferred Compensation
Ledger. However, the Board of Directors shall retain the right to change at any
time and in any manner the method of calculating all amounts deferred by a
Participant, all amounts matched by the Company and all Company Accruals to be
accrued in the future and the gauge to be used to determine future increases or
decreases in amounts accrued or deferred after the date of the amendment.

 

8.3 Effect of Termination. If the Plan is terminated, all amounts deferred by
Participants and matched or accrued by the Company and credited to a
Participant’s Accounts shall immediately vest as if the Participant were
entitled to and did separate from service on the date the Plan terminated.
Distributions would then commence as permitted under section 409A of the Code.

 

IX-15



--------------------------------------------------------------------------------

ARTICLE 9

 

PAYMENT

 

9.1 Payments Under This Agreement Are the Obligation of the Company. The Company
shall be liable for all benefits due the Participants under the Plan.

 

9.2 Payments May Be Made to a Rabbi Trust. Under all circumstances, the rights
of the Participants to the assets held in any rabbi trust created with respect
to the Plan shall be no greater than the rights expressed in this agreement.
Nothing contained in the trust agreement which creates any such rabbi trust
shall constitute a guarantee by any Company that the amounts transferred by it
to the trust shall be sufficient to pay any benefits under the Plan or would
place the Participant in a secured position ahead of judgment and/or general
creditors should the Company become insolvent or bankrupt. Any trust agreement
established with respect to a Plan must specifically set out these principles so
it is clear in the trust agreement that the Participants are only unsecured
general creditors of the Company with respect to their benefits under the Plan.

 

9.3 Participants Must Rely Only on General Credit of the Company. The Plan is
only a general corporate commitment and each Participant must rely upon the
general credit of the Company for the fulfillment of its obligations under the
Plan. Under all circumstances the rights of Participants to any asset held by
the Company shall be no greater than the rights expressed in this agreement.
Nothing contained in this agreement shall constitute a guarantee by the Company
that the assets of the Company will be sufficient to pay any benefits under the
Plan or would place the Participant in a secured position ahead of general
creditors and judgment creditors of the Company. Though the Company may
establish or become a signatory to a rabbi trust to accumulate assets to help
fulfill its obligations, the Plan and any trust created, shall not create any
lien, claim, encumbrance, right, title or other interest of any kind in any
Participant in any asset held by the Company, contributed to any trust created,
or otherwise be designated to be used for payment of any of its obligations
created in this agreement. No specific assets of the Company have been or will
be set aside, or will be transferred to a trust or will be pledged for the
performance of the Company’s obligations under the Plan which would remove those
assets from being subject to the general creditors and judgment creditors of the
Company.

 

9.4 Plan Unfunded. It is intended that the Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

 

IX-16



--------------------------------------------------------------------------------

ARTICLE 10

 

CLAIMS REVIEW

 

10.1 Claims for Benefits. In any case in which a claim for Plan benefits of a
Participant or Beneficiary is denied or modified, the Committee shall furnish
written notice to the Participant or former Participant within 90 days (or
within 180 days if additional information requested by the Committee
necessitates an extension of the 90-day period), which notice shall:

 

(a) state the specific reason or reasons for the denial or modification;

 

(b) provide specific reference to pertinent Plan provisions on which the denial
or modification is based;

 

(c) provide a description of any additional material or information necessary
for the Participant, the Participant’s Beneficiary, or representative to perfect
the claim and an explanation of why such material or information is necessary;
and

 

(d) explain the Plan’s claim review procedure as contained herein.

 

In the event a claim for Plan benefits is denied or modified, if the
Participant, the Participant’s Beneficiary, or a representative of such
Participant or Beneficiary desires to have such denial or modification reviewed,
the Participant must, within 60 days following receipt of the notice of such
denial or modification, submit a written request for review by the Committee of
its initial decision. In connection with such request, the Participant, the
Participant’s Beneficiary, or the representative of such Participant or
Beneficiary may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within 60
days following such request for review the Committee shall, after providing a
full and fair review, render its final decision in writing to the Participant,
the Participant’s Beneficiary or the representative of such Participant or
Beneficiary stating specific reasons for such decision and making specific
references to pertinent Plan provisions upon which the decision is based. If
special circumstances require an extension of such 60-day period, the
Committee’s decision shall be rendered as soon as possible, but not later than
120 days after receipt of the request for review. If an extension of time for
review is required, written notice of the extension shall be furnished to the
Participant, Beneficiary, or the representative of such Participant or
Beneficiary prior to the commencement of the extension period.

 

This Section does not apply in connection with determinations as to whether a
Participant or former Participant has incurred a Disability. Rather, such
determinations shall be subject to the procedures specified in Section 10.2.

 

10.2 Disability Benefit Claims Procedure.

 

(a) Disability Benefit Initial Determination Procedure. In the case of a claim
for Disability benefits, the Participant or former Participant should submit a
claim to the office designated by the Committee to receive claims. Under normal
circumstances, the Committee shall notify the Participant or former Participant
of any Disability claim denial (wholly or partially) within 45 days after
receipt of the claim.

 

The Committee retains the authority to unilaterally extend the initial 45-day
Disability claim determination period by a period not to exceed an additional 30
days, if the Committee determines that such extension is necessary due to
matters beyond the control of the Committee. If the initial Disability claim
determination period is extended by the unilateral action of the Committee, the
Committee shall, prior to the expiration of the initial 45 day Disability claim
determination period, notify the Participant or former Participant in writing of
the extension and of the circumstances requiring the extension of the Disability
claim determination period.

 

If, prior to the end of the first 30-day extension, the Committee determines
that, due to matters beyond the control of the Plan, a decision cannot be
rendered within the extension period, the Disability claim determination period
may be extended for an additional 30 days, provided the Committee, prior to the

 

IX-17



--------------------------------------------------------------------------------

expiration of the first 30-day extension period, notifies the Participant or
former Participant in writing of the circumstances requiring the extension and
the date on which the Plan expects to render a decision. In the case of any
notice extending the Disability claim determination period, the notice must be
in writing and shall specifically explain the standards on which the entitlement
to a benefit is based; the unresolved issues that prevent a determination on a
claim; additional information that is needed to resolve those issues; and, if
additional information is required from the Participant or former Participant, a
statement as to the amount of time the Participant or former Participant has to
supply that information.

 

Calculation of Time Periods. The period of time within which a Disability
benefit determination is required to be made shall begin on that date the claim
is filed in accordance with this Section, without regard to whether all the
information necessary to make the Disability benefits determination accompanies
the filing. In the event the Disability claim determination period is extended
due to the Participant or former Participant’s failure to submit information
necessary to such determination, the Disability claim determination period shall
be tolled from the date on which the notification of the extension is sent to
the Participant or former Participant until the date on which the Participant or
former Participant responds to the request for additional information. The
Participant or former Participant shall be afforded at least 45 days from
receipt of the notice of extension to provide the specified information. If the
Participant or former Participant fails to supply the specified information
within the 45-day period, the claim determination process shall continue and the
specified information shall be deemed not to exist.

 

(b) Disability Claims Appeal Procedure. If a Participant or former Participant’s
claim for a Disability benefit is denied (in whole or in part), the Participant
is entitled to a full and fair review of that denial. A full and fair review of
a Disability benefit claim denial shall provide the Participant or former
Participant with 180 days from the receipt of any adverse claim determination to
appeal the denial. If the Participant or former Participant does not file an
appeal within 180 days of the adverse claim determination, such denial becomes
final.

 

Under the full and fair review, the Participant or former Participant shall be
afforded an opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits to the reviewing fiduciary.
The Participant or former Participant shall be entitled to receive upon request
and free of charge reasonable access to and copies of all information relevant
to the claim. For purposes of a Disability benefit claim denial, the term
“relevant” shall mean information that was relied on in making the benefit
determination or that was submitted, considered or generated in the course of
making the determination, without regard to whether it was relied on, and
information that demonstrates compliance with the Plan’s administrative
procedures and safeguards for assuring and verifying that Plan provisions are
applied consistently in making benefit determinations. For this purpose, the
term “relevant” shall also include a statement of policy or guidance with
respect to the Plan concerning the Disability benefit for the diagnoses of the
Participant or former Participant, without regard to whether such advice or
statement was relied upon in making the claims determination. The review of a
benefit claim denial shall not afford any deference to the initial adverse claim
determination.

 

The review of the Disability claim denial shall be conducted by the appropriate
named fiduciary who is neither the named fiduciary who made the initial adverse
claim determination nor subordinate to such individual.

 

In reviewing a denial of a claim for a Disability benefit, in which the denial
was based in whole or in part on medical judgment, the appropriate named
fiduciary shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment. The health care professional consulted upon review of an adverse
benefit claim denial shall be neither the health care professional that was
consulted in connection with the adverse benefit determination that is the
subject of the appeal nor a subordinate of any such individual. The reviewing
fiduciary shall provide the identification of the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with Participant
or former Participant’s Disability benefit claim denial, without regard as to
whether the advice was relied upon in making the benefit determination.

 

IX-18



--------------------------------------------------------------------------------

The appropriate reviewing fiduciary must take into account all comments,
documents, records, and other information submitted by the Participant or former
Participant relating to the claim, without regard as to whether the information
was submitted or considered in the initial benefit determination. The
Participant or former Participant may either represent himself or herself or
appoint a representative, either of whom has the right to inspect all documents
pertaining to the claim and its denial. The reviewing fiduciary can schedule any
meeting with the Participant or former Participant or the Participant’s
representative that it finds necessary or appropriate to complete its review.

 

If a timely request is made, the reviewing fiduciary shall notify the
Participant or former Participant of the determination upon appeal within 45
days after receipt of the request for review (without regard to whether all the
information necessary to make the benefit determination accompanies the filing).
The reviewing fiduciary retains the authority to unilaterally extend the initial
45-day review period by a period not to exceed an additional 45 days, if the
fiduciary determines that special circumstances exist requiring additional time
for reviewing the claim. If the initial review period is extended by the
unilateral action of the appropriate reviewing fiduciary, the fiduciary shall,
prior to the expiration of the initial 45 day review period, notify the
Participant or former Participant in writing of the extension. The written
notice of extension shall identify the special circumstances necessitating the
extension and provide the anticipated date by which the Plan expects to render
the determination on review.

 

Calculation of Time Periods Upon Appeal. The period of time within which a
determination on a Disability claim appeal is required to be made shall begin on
that date the appeal is filed in accordance with this Section, without regard to
whether all the information necessary to make the Disability benefits
determination accompanies the filing. In the event the Disability claim review
period is extended due to the Participant or former Participant’s failure to
submit information necessary to such determination, the Disability claim review
period shall be tolled from the date on which the notification of the extension
is sent to the Participant or former Participant until the date on which the
Participant or former Participant responds to the request for additional
information. The Participant or former Participant shall be afforded at least 45
days from receipt of the notice of extension to provide the requested
information. If the Participant or former Participant fails to supply the
requested information within the 45-day period, the claims review process shall
continue and the specified information shall be deemed not to exist.

 

The reviewing fiduciary shall provide the Participant or former Participant with
a written notice of the Plan’s benefit determination upon review. The notice
shall set forth the specific reasons for its action, the Plan provisions on
which its decision is based, and a statement that the Participant or former
Participant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Participant or former Participant’s claim for benefits, and a statement
of the Participant or former Participant’s right to bring an action under ERISA.

 

If a decision is not given to the Participant or former Participant within the
review period, the claim is treated as if it were denied on the last day of the
review period.

 

The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the reviewing
fiduciary must make its decision, under normal circumstances, within 60 days of
the receipt of the request for review. However, if the reviewing fiduciary
notifies the Participant or former Participant prior to the expiration of the
initial review period, it may extend the period of review up to 120 days
following the initial receipt of the request for a review. The written notice
must indicate the circumstances necessitating the extension and the anticipated
date for the final decision. All decisions of the reviewing fiduciary must be in
writing and must include the specific reasons for its action, the Plan
provisions on which its decision is based, and a statement that the Participant
or former Participant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Participant or former Participant’s claim for
benefits, and a statement of the Participant or former Participant’s right to
bring an action under ERISA. If a decision is not given to the Participant or
former Participant within the review period, the claim is treated as if it were
denied on the last day of the review period.

 

IX-19



--------------------------------------------------------------------------------

ARTICLE 11

 

MISCELLANEOUS

 

11.1 Limitation of Rights. Nothing in the Plan will be construed:

 

(a) to give any employee of any Company any right to be designated a Participant
in the Plan;

 

(b) to give a Participant any right with respect to the Deferral, the Company
Match accrued or Company Accrual accrued except in accordance with the terms of
the Plan;

 

(c) to limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time;

 

(d) to evidence any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular position or for any
particular remuneration; or

 

(e) to give a Participant or any other person claiming through the Participant
any interest or right under the Plan other than that of any unsecured general
creditor of the Company.

 

11.2 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the amounts due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those amounts for the benefit of the minor or incompetent in
any manner the Committee determines in its sole discretion.

 

11.3 No Right of Employment. Nothing contained herein nor any action taken under
the provisions hereof shall be construed as a contract of employment for any
term of years, nor as conferring upon a Participant any right to be retained in
the employ of the Company in the Participant’s present capacity, or any
capacity. Nothing contained herein shall be deemed to restrict the right of the
Company to discharge any Participant at any time.

 

11.4 Indemnification. The Company shall indemnify each Board of Directors member
against any and all claims, loss, damages, expense (including reasonable counsel
fees), and liability arising from any action, failure to act, or other conduct
in the member’s official capacity, except when due to a Board of Directors
member’s own gross negligence or willful misconduct.

 

11.5 Nonalienation of Benefits. No right or benefit provided in the Plan shall
be transferable by the Participant except, upon the Participant’s death, to a
named Beneficiary as provided in the Plan. No right or benefit under the Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same shall be void. No right or benefit under
the Plan shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If any Participant
or any Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
assign, pledge, encumber or charge any right or benefit under the Plan, that
right or benefit shall, in the discretion of the Committee, cease. In that
event, the Committee may have the Company hold or apply the right or benefit or
any part of it to the benefit of the Participant or Beneficiary, the
Participant’s or her spouse, children or other dependents or any of them in any
manner and in any proportion the Committee believes to be proper in its sole and
absolute discretion, but is not required to do so.

 

The Committee will instruct the Trustee to pay benefits in accordance with the
terms of any order that has been determined, in accordance with Plan procedures,
to be a domestic relations order as defined in section 414(p)(1)(B) of the Code.
A domestic relations order as defined by section 414(p)(1)(B) of the Code may
require the payment of an immediate cash lump sum to an alternate payee of a
Participant’s vested benefits even if the Participant is not then entitled to
receive an immediate payment of Plan benefits.

 

11.6 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
the Plan. Without limiting the generality of the foregoing, any

 

IX-20



--------------------------------------------------------------------------------

decision or action taken by the Committee when it relies upon information
supplied it by any officer of the Company, the Company’s legal counsel, the
Company’s independent accountants or other advisors in connection with the
administration of the Plan shall be deemed to have been taken in good faith.

 

11.7 Severability. If any term, provision, covenant or condition of the Plan is
held to be invalid, void or otherwise unenforceable, the rest of the Plan shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

 

11.8 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if in writing and hand delivered
or sent by U.S. mail to the principal office of the Company or to the
residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand delivery or if delivery is by mail, as of the date
shown on the postmark.

 

11.9 Gender and Number. If the context requires it, words of one gender when
used in the Plan will include the other genders, and words used in the singular
or plural will include the other.

 

11.10 Governing Law. The Plan will be construed, administered and governed in
all respects by the laws of the State of Ohio, except to the extent preempted by
ERISA.

 

11.11 Effective Date. The Plan will be operative and effective on the 1st day of
January 2005.

 

IX-21



--------------------------------------------------------------------------------

ARTICLE 12

 

ADOPTION OF PLAN BY OTHER EMPLOYERS

 

12.1 Adoption Procedure. With the written approval of the Company, any Affiliate
may adopt the Plan by appropriate action of its board of directors or
noncorporate counterpart, as evidenced by a written instrument executed by an
authorized officer of such entity or an executed adoption agreement (approved by
the board of directors or noncorporate counterpart of the Affiliate), agreeing
to be bound by all the terms, conditions and limitations of the Plan except
those, if any, specifically described in the adoption instrument, and providing
all information required by the Sponsor. The Sponsor and the adopting Affiliate
may agree to incorporate specific provisions relating to the operation of the
Plan that apply to the adopting Affiliate only and shall become, only as to such
adopting Affiliate and its employees, a part of the Plan.

 

12.2 Effect of Plan Amendment. The provisions of the Plan may be modified so as
to increase the obligations of an adopting Affiliate only with the consent of
such Affiliate, which consent shall be conclusively presumed to have been given
by such Affiliate unless the Affiliate gives the Company written notice of its
rejection of the amendment within 30 days after the adoption of the amendment.

 

12.3 Powers Reserved by Sponsor. The provisions of the Plan shall apply
separately and equally to each adopting Affiliate and its employees in the same
manner as is expressly provided for Aleris International, Inc. and its
employees, except that the power to appoint or otherwise affect the Committee
and the power to amend or terminate the Plan shall be exercised exclusively by
Aleris International, Inc. In addition, the power to designate Employees
(including Employees of Affiliates) holding the title of Vice President or
above, as eligible to participate in the Plan shall be exercised only by the
Chief Executive Officer of Aleris International, Inc. The Sponsor shall act as
the agent for each Affiliate that adopts the Plan for all purposes of
administration thereof, and shall be the “plan administrator” of the Plan within
the meaning of ERISA.

 

12.4 Termination of Participation.

 

(a) Any adopting Affiliate may, by appropriate action of its board of directors
or noncorporate counterpart, terminate its participation in the Plan. Moreover,
the Sponsor may, in its discretion, terminate an Affiliate’s participation in
the Plan at any time.

 

(b) The Plan will terminate with respect to any Affiliate that has adopted the
Plan pursuant to this Section if the Affiliate ceases to be an Affiliate or
revokes its adoption of the Plan by resolution of its board of directors or
noncorporate counterpart evidenced by a written instrument executed by an
authorized officer of the Affiliate. If the Plan terminates with respect to any
Affiliate, the employees of that Affiliate will no longer be eligible to be
Participants in the Plan.

 

12.5 Single Plan. For purposes of the Code and ERISA, the Plan as adopted by the
Affiliates shall constitute a single plan rather than a separate plan of each
Affiliate.

 

12.6 No Joint Venture Implied. The document which evidences the adoption of the
Plan by an Affiliate shall become a part of the Plan. However, neither the
adoption of the Plan by an Affiliate nor any act performed by it in relation to
the Plan shall ever create a joint venture or partnership relation between it
and Aleris International, Inc. or any other Affiliate.

 

IX-22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this document on this          day
of                     , 2005.

 

ALERIS INTERNATIONAL, INC.

By

 

--------------------------------------------------------------------------------

Title

 

--------------------------------------------------------------------------------

 

IX-23